         Case 9:20-cv-00121-DWM Document 23 Filed 04/28/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


MARIAH V.A.,                                           CV 20-121-M-DWM

                       Plaintiff,

  vs.                                             JUDGMENT IN A CIVIL CASE

ANDREW SAUL, Commissioner of
Social Security,

                       Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED, pursuant to the Court’s Opinion and

 Order, that the Commissioner's decision is REVERSED and this matter is

 REMANDED.

        Dated this 28th day of April, 2021.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Nicole Stephens
                                    Nicole Stephens, Deputy Clerk
